DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed 2/4/21 has been entered and made of record.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/20 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-18 of U.S. Patent No. 10,884,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are very similar in scope to that of the patented claims.  Table 1 below shoes a comparison between the instant claims and the claims in the patent.
Table 1 – Comparison of Claims of App. No. 17/133,132 (Instant Application) and U.S. Patent No. 10,884,226 (Patented Claims)
App. No. 17/133,132
Claims (Emphasis Added for Differences)
U.S. Patent No. 10,884,226
Claims (Emphasis Added for Differences)
Claim 1
A method directed to scanning microscopy comprising the steps of: 

providing an excitation light and providing a plurality of illumination spots of the excitation light with the aid of an 5optical separating device which separates the excitation light into a plurality of illumination beams, wherein the excitation light is provided by a sole light source; 

scanning a specimen simultaneously with the plurality of illumination spots of the excitation light wherein said illumination 10spots correspond to respective locations on said specimen; 



15assembling a microscopic image of said specimen for the emitted light established for the different specimen locations; 

adjusting the respective intensities of said illumination spots independently of one another; 

guiding said illumination spots over said specimen one behind 2the other along a scan line with said scan line being one and the same scan line for all of said illumination spots; 

said plurality of illumination spots being greater than two in number; and, 

wherein the intensity of the illumination spot from a leading 25illumination spot increases up to a last illumination spot.

A method directed to scanning microscopy comprising the steps of: 

providing an excitation light and providing a plurality of illumination spots of the excitation light with the aid of an 5optical separating device which separates the excitation light into a plurality of illumination beams, wherein the excitation light is provided by a sole light source; 

scanning a specimen simultaneously with the plurality of illumination spots of the excitation light wherein said 10illumination spots correspond to respective locations on said specimen; 



assembling a microscopic image of said specimen for the emitted light established for the different specimen locations; 

adjusting the respective intensities of said illumination 2spots independently of one another; and, 

20guiding said illumination spots over said specimen one behind the other along a scan line with said scan line being one and the same scan line for all of said illumination spots.
Claim 2
…said plurality of illumination spots is greater than two in number.

…wherein the intensity of the illumination spot from a leading illumination spot increases up to a last illumination spot.

The method of claim 1, wherein said illumination spots are three in number.
Claim 3
The method of claim 2, wherein said illumination spots are three in number.
Claim 3
The method of claim 1, wherein measurement values, which are obtained for said illumination spots, are compiled to a common image.
Claim 8
The method of claim 1, wherein the measurement values, which are obtained for said illumination spots, are compiled to a common image.
Claim 4
The method of claim 1, wherein a same microscope and a same scanning device are used to guide each of the different illumination spots over the specimen.
Claim 9
The method of claim 1, wherein the same microscope and the same scanning device are used to guide each of the different illumination spots over the specimen.
Claim 5
A method directed to scanning microscopy comprising the steps of: 



scanning a specimen simultaneously with the plurality of illumination spots of the excitation light wherein said illumination 10spots correspond to respective locations on said specimen; 

3establishing that the light emitted from one of said specimen locations is independent of the light emitted from another one of said specimen locations illuminated by another one of said illumination spots; 



adjusting the respective intensities of said illumination spots independently of one another; 

guiding said illumination spots over said specimen one behind 20the other along a scan line with said scan line being one and the same scan line for all of said illumination spots; 

said plurality of illumination spots being greater than two in number; and, 


wherein the intensities of the different illumination spots 25are adjusted differently.

A method directed to scanning microscopy comprising the steps of: 



scanning a specimen simultaneously with the plurality of illumination spots of the excitation light wherein said 10illumination spots correspond to respective locations on said specimen; 

establishing that the light emitted from one of said specimen locations is independent of the light emitted from another one of said specimen locations illuminated by another one 15of said illumination spots; 




adjusting the respective intensities of said illumination 2spots independently of one another; and, 

20guiding said illumination spots over said specimen one behind the other along a scan line with said scan line being one and the same scan line for all of said illumination spots…
Claim 2
…said plurality of illumination spots is greater than two in number.

Claim 6
…wherein the intensities of the different illumination spots are adjusted differently.

Claims 3, 8, and 9.
Claim 9


providing an excitation light and providing a plurality of illumination spots of the excitation light with the aid of an 5optical separating device which separates the excitation light into a plurality of illumination beams, wherein the excitation light is provided by a sole light source; 

scanning a specimen simultaneously with the plurality of illumination spots of the excitation light wherein said illumination 10spots correspond to respective locations on said specimen; 

establishing that the light emitted from one of said specimen locations is independent of the light emitted from another one of said specimen locations illuminated by another one of said illumination spots; 

15assembling a microscopic image of said specimen for the emitted light established for the different specimen locations; 

adjusting the respective intensities of said illumination spots independently of one another; 

guiding said illumination spots over said specimen one behind 20the other along a scan line with said scan line being one and the same scan line for all of said illumination spots; 

said plurality of illumination spots being greater than two in number; and, 

wherein the intensities of the different illumination spots 25are fixedly adjusted.



providing an excitation light and providing a plurality of illumination spots of the excitation light with the aid of an 5optical separating device which separates the excitation light into a plurality of illumination beams, wherein the excitation light is provided by a sole light source; 

scanning a specimen simultaneously with the plurality of illumination spots of the excitation light wherein said 10illumination spots correspond to respective locations on said specimen; 

establishing that the light emitted from one of said specimen locations is independent of the light emitted from another one of said specimen locations illuminated by another one 15of said illumination spots; 

assembling a microscopic image of said specimen for the emitted light established for the different specimen locations; 

adjusting the respective intensities of said illumination 2spots independently of one another; and, 

20guiding said illumination spots over said specimen one behind the other along a scan line with said scan line being one and the same scan line for all of said illumination spots…
Claim 2
…said plurality of illumination spots is greater than two in number.
Claim 7
…wherein the intensities of the different illumination spots are fixedly adjusted.

Claims 3, 8, and 9.
Claim 13 


a light source for emitting an excitation light; 

an optical separating device for spatially unraveling said 5excitation light from said light source into several illumination beams for respective illumination spots; 

a detector unit; 

an optics unit for guiding said excitation light onto a specimen and for guiding light emitted from said specimen to said 10detector unit; 

a scanning device for scanning said specimen with said illumination spots; 



an adjusting device for independently adjusting the intensities of said illumination beams; 

said separating device and said scanning device being configured so as to cause said illumination spots to be guided over 20said specimen one behind the other in a scan line with said scan 6line being one and the same scan line for all of said illumination spots; 

wherein said light source is a sole light source for said several illumination beams; and, 





a light source for emitting an excitation light; 

5an optical separating device for spatially unraveling said excitation light from said light source into several illumination beams for respective illumination spots; 

a detector unit; 

an optics unit for guiding said excitation light onto a 10specimen and for guiding light emitted from said specimen to said detector unit; 

a scanning device for scanning said specimen with said illumination spots; 



an adjusting device for independently adjusting the 4intensities of said illumination beams; 

said separating device and said scanning device being 20configured so as to cause said illumination spots to be guided over said specimen one behind the other in a scan line with said scan line being one and the same scan line for all of said illumination spots; and, 

wherein said light source is a sole light source for said 25several illumination beams…
Claim 2


The scanning microscope of claim 13, wherein: 
said light source and said scanning device conjointly define a beam path; and, 
said optical separating device is mounted in said beam path 5between said light source and said scanning device.
Claim 11
The scanning microscope of claim 10, wherein: 
said light source and said scanning device conjointly define a beam path; and, 
said optical separating device is mounted in said beam path 5between said light source and said scanning device.
Claim 15
The scanning microscope of claim 13, wherein said adjusting device is at least one of a beam splitter and a beam attenuator.
Claim 12
The scanning microscope of claim 10, wherein said adjusting device is at least one of a beam splitter and a beam attenuator.
Claim 16
The scanning microscope of claim 13, wherein said adjusting device includes driveable components.
Claim 13
The scanning microscope of claim 10, wherein said adjusting device includes driveable components.
Claim 17




The scanning microscope of claim 17, wherein said acoustic components include AOTF, AOM and AOD.
Claim 15
The scanning microscope of claim 14, wherein said acoustic components include AOTF, AOM and AOD.
Claim 19
The scanning microscope of claim 13, wherein said 7scanning microscope is a confocal scanning microscope.
Claim 16
The scanning microscope of claim 10, wherein said scanning microscope is a confocal scanning microscope.
Claim 20 
A scanning microscope for carrying out a method directed to scanning microscopy, the scanning microscope comprising: 

a light source for emitting an excitation light; 

an optical separating device for spatially unraveling said 5excitation light from said light source into several illumination beams for respective illumination spots; 

a detector unit; 

an optics unit for guiding said excitation light onto a specimen and for guiding light emitted from said specimen to said 10detector unit; 

a scanning device for scanning said specimen with said illumination spots; 

said detector unit being configured to separately establish the light emitted from the different specimen locations illuminated 15by the different illumination spots; 

an adjusting device for independently adjusting the intensities of said illumination beams; 

said separating device and said scanning device being configured so as to cause 

wherein said light source is a sole light source for said several illumination beams; and, 

25wherein the intensities of the different illumination spots are adjusted differently.

A scanning microscope for carrying out a method directed to scanning microscopy, the scanning microscope comprising: 

a light source for emitting an excitation light; 

5an optical separating device for spatially unraveling said excitation light from said light source into several illumination beams for respective illumination spots; 

a detector unit; 

an optics unit for guiding said excitation light onto a 10specimen and for guiding light emitted from said specimen to said detector unit; 

a scanning device for scanning said specimen with said illumination spots; 

said detector unit being configured to separately establish 15the light emitted from the different specimen locations illuminated by the different illumination spots; 

an adjusting device for independently adjusting the 4intensities of said illumination beams; 

said separating device and said scanning device being 20configured so as to cause 

wherein said light source is a sole light source for said 25several illumination beams…
Claim 6
…wherein the intensities of the different illumination spots are adjusted differently.

Claims 11-16.
Claim 27
A scanning microscope for carrying out a method directed to scanning microscopy, the scanning microscope comprising: 

a light source for emitting an excitation light; 



a detector unit; 

an optics unit for guiding said excitation light onto a specimen and for guiding light emitted from said specimen to said 10detector unit; 

a scanning device for scanning said specimen with said illumination spots; 

said detector unit being configured to separately establish the light emitted from the different specimen locations illuminated 15by the different illumination spots; 



said separating device and said scanning device being configured so as to cause said illumination spots to be guided over 20said specimen one behind the other in a scan line with said scan line being one and the same scan line for all of said illumination spots; 

wherein said light source is a sole light source for said several illumination beams; and, 

25wherein the intensities of the different illumination spots are fixedly adjusted.

A scanning microscope for carrying out a method directed to scanning microscopy, the scanning microscope comprising: 

a light source for emitting an excitation light; 



a detector unit; 

an optics unit for guiding said excitation light onto a 10specimen and for guiding light emitted from said specimen to said detector unit; 

a scanning device for scanning said specimen with said illumination spots; 

said detector unit being configured to separately establish 15the light emitted from the different specimen locations illuminated by the different illumination spots; 



said separating device and said scanning device being 20configured so as to cause said illumination spots to be guided over said specimen one behind the other in a scan line with said scan line being one and the same scan line for all of said illumination spots; and, 

wherein said light source is a sole light source for said 25several illumination beams…
Claim 7
…wherein the intensities of the different illumination spots are fixedly adjusted.

Claims 11-16.


The remaining claims are analyzed similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner




/KRISTIN DOBBS/Examiner, Art Unit 2488              

/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488